Citation Nr: 9902109	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected posttraumatic stress disorder (PTSD), 
currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

The appeal arises from the September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, granting an increased disability 
rating from 30 to 50 percent for the veterans service-
connected PTSD. 

In June 1998 the Board remanded the case to afford the 
veteran a requested Travel Board hearing.  That hearing was 
conducted in September 1998.  

At the September 1998 Travel Board personal hearing, the 
veterans representative raised the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  By the grant of a 100 percent disability rating for 
the veterans PTSD, the Board renders that claim for TDIU 
without legal foundation, as a TDIU rating is expressly 
allowable only where the schedular rating is less than total.  
38 C.F.R. § 4.16 (a) (1998).  
 
In a letter dated March 28, 1996, and received at the RO in 
April 1996, the veteran submitted a request for an accounting 
of the date of assignment of a 50 percent rating for his 
service-connected PTSD, in light of the prior proximity in 
time of an assignment of only a 30 percent rating.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran suffers from PTSD symptoms with attitudes of most 
contacts except the most intimate so adversely affected as to 
result in virtual isolation from the community; with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; and with demonstrable inability 
to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (1996); 38 C.F.R. §§ 4.132, Code 9411 
(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1965 to 
September 1967.

At a December 1994 VA psychiatric examination for 
compensation purposes, the veterans history was noted 
including of traumatic combat incidents in service, and he 
was noted to have numerous active PTSD symptoms resulting in 
disability affecting both sleep and virtually all waking 
activities.  The examiner noted that the veterans disabling 
symptoms of PTSD had increased in severity over the prior 
seven to eight years, with current moderate to severe PTSD 
and secondary chronic depression, despite his continued 
employment.  

In a June 1995 VA outpatient evaluation, a treating 
psychologist noted the veterans history, including of many 
atrocities and traumatic events both witnessed and 
experienced in service which the veteran chronically 
recounted.  The psychologist added that the veteran had many 
intrusive thoughts including intrusive thoughts compelling 
action, some of which the veteran had to actively resist.  
The veteran also experienced disorienting flashbacks two to 
three times per week.  The psychologist noted that the 
veteran was very depressed and very isolated, having lost 
interest and involvement in virtually all activities and 
associations, including with involvement in organized 
veterans activities with which he had formerly been active.  
The veteran was also chronically irritable, with angry 
outbursts and difficulty concentrating.  Extreme tenseness 
and jumpiness, and vigilant alertness were also noted.  The 
veteran had greatly impaired sleep despite medication, with 
nightmares five times per week and the need to always sleep 
with a gun.  A strong work ethic and sense of family 
responsibility were judged to have kept him employed despite 
his symptoms.  The veteran made vigorous efforts to improve 
his psychiatric condition, with consistent therapy attendance 
and work toward self-understanding.  The psychologist 
assigned a highly guarded prognosis.  

At a December 1996 VA outpatient evaluation, a treating 
psychologist noted the veterans ongoing symptoms, including 
irritability and episodes of intense anger.  The examiner 
concluded that it was doubtful that the veteran could manage 
to continue with his employment without becoming involved in 
physical altercations, as very little provocation was 
required to elicit such a physical response from the veteran 
in his current state, despite treatment medications which 
helped the veteran feel somewhat calmer but did not succeed 
in removing feelings of intense anger.  The veteran reported 
taking swings at his wife in his sleep in recent weeks, which 
he had not done previously.  Coworkers noted changes in the 
veterans attitude including increased irritability and 
verbal confrontations.  The veteran continued to have great 
difficulty relating to anyone who was not a combat veteran.  
He had no social life except for occasional gatherings with 
friends from the Vietnam war.  The psychologist concluded 
that the veteran had not made significant progress, with 
ongoing severe rage with which he was ill-equipped to cope, 
and a perception of continuous provocation at a work which 
was highly stressful for him.  Despite the veterans severe 
financial pressures, the psychologist concluded that from a 
clinical standpoint ceasing his current employment had to be 
recommended to avoid putting his mental health in further 
jeopardy.

At a February 1997 RO personal hearing, the veteran recounted 
many symptoms as already noted at recent VA outpatient mental 
health treatment evaluations.  He testified that he was 
receiving ongoing monthly psychological treatment, as well as 
weekly group therapy, and treatment with multiple 
medications.  He testified that at work he could not deal 
with fellow employees or supervisors.  He reported assaulting 
one person at work with a pipe, but being stopped by others 
before striking him.  He also reported having many thoughts 
of hurting others, including incidents when driving, getting 
out of his car and attempting to assault the other driver.  
He testified that he was fearful of hurting someone.  He 
testified that he would prefer shutting himself and his 
family off from the outside world.  He testified to 
flashbacks including of violent incidents in Vietnam on a 
daily basis.  

In March 1997 and May 1998 letters, J. H. Joerger, a treating 
psychologist from the Center for Stress Reduction, Chester, 
New York, informed the veteran had been treated there since 
December 1996, for significant distress in all areas of life, 
including marital, social, parenting, vocational, and 
activities of daily living, due to severe symptoms of PTSD. 
The psychologist informed that the veteran suffered from 
other conditions or symptoms which were likely caused by the 
PTSD, including exacerbation of his hypertension, aggravation 
of his breathing condition, stomach problems, exacerbation of 
his back pain, nightmares, anger outbursts, sleep 
disturbance, depressive feelings, decreased concentration, 
and stress.  The psychologist noted that the veterans PTSD 
had significantly deteriorated his relationship with his 
immediate family, and had resulted in virtually no contacts 
with extended family members.  There were also virtually no 
social contacts, except for contact with other combat 
veterans.  Activities of daily living had become at times 
overwhelming.  Anger outbursts were noted to have been 
present with both coworkers and supervisors while the veteran 
was still employed.  The psychologist assessed that the 
veteran was permanently impaired in his work performance and 
interactions.  The psychologist noted that the veteran was 
afforded an early retirement and was granted Social Security 
disability benefits based on this impairment.  The 
psychologist did note that the veteran was highly motivated 
to improve his condition, attending psychotherapy sessions 
regularly and taking medications, completing tasks, and 
receiving treatment as prescribed.  In the May 1998 letter, 
the examiner assessed that the veterans current Global 
Assessment of Functioning Score was 43, with a highest score 
of 43 in the prior year.  

At a March 1997 VA PTSD examination for compensation 
purposes, the veterans history was noted, including of 
stressors in Vietnam.  Recent events included the suicides of 
three friends who were fellow soldiers in Vietnam, one in 
1984, one in 1988, and one in 1993.  The veteran reported 
feeling that he had handled his life well until the second 
suicide.  He reported currently increasingly losing control 
at work, and having a reputation as a ticking time bomb.  
The veteran reported making every effort to isolate himself 
from others, particularly at work, requiring time and space 
away from others to cope.  He reported that he would be 
eligible for retirement from employment within a few months, 
completing 25 years at his job, but reported having been in 
imminent danger of losing his job before retirement 
eligibility because of PTSD-related behaviors.  The examiner 
assessed that the veterans PTSD was marked, with much 
difficulty related to employment, but assigned a Global 
Assessment of Functioning Score of 55, emphasizing that 
despite his difficulties due to PTSD he nonetheless had been 
able to continue employment, developing an acceptable 
accommodation at his workplace between himself and fellow 
employees.  

In a January 1998 letter, a treating VA psychiatrist informed 
that the veteran had been hospitalized at the Hudson Valley 
VA Hospital from October 1997 to December 1997, for treatment 
of chronic PTSD with associated features of depression.  The 
veteran was noted to have evidenced high motivation for 
participation in the treatment program, and was able to 
successfully integrate feedback, gaining greater 
understanding of his symptoms and developing coping 
mechanisms.  However, despite his progress, the veteran was 
noted to suffer from persistent symptoms including isolation 
and withdrawal, difficulty with authority, angry outbursts, 
depression, sleep disturbance and traumatic nightmares, 
intrusive thoughts, and hypervigilance.  Current medications 
included BuSpar, Depacote, Prozac, Inderal, and Clonazepam.  
The veteran was assessed to be unemployable currently and in 
the future, despite medication and treatment, with current 
medication noted to contribute in some respects to his 
incapacity for employment.  

In a June 1998 evaluation, a treating VA social worker 
reported that the veterans functioning had showed a recent 
steady decline, with increasing withdrawal, becoming non-
verbal in group therapy, and when speaking verbalized 
feelings of hopelessness and helplessness.  

At a September 1998 Travel Board hearing, the veteran 
testified that he had worked for a beverage company for 25 ½ 
years, in the manufacture of beverage cans, as a machine 
operator and a forklift driver.  He reported resigning 
because he had become unemployable, and for the prior two 
years since retiring he performed no work.  He added that he 
ceased work following an appendix operation, going downhill 
after that and not being able to return to work.  He 
testified that he had been having a lot of problems at work, 
with inability to handle authority figures, having struck one 
person with a pipe and nearly killing him, and then only 
keeping his job because of his seniority.  He testified that 
he had been having many nightmares related to an incident in 
Vietnam in which a lieutenant had put an M16 to his head and 
said he was going to kill him.  The veteran testified that 
also in service because of that lieutenant, every time they 
killed some one they had to remove the ears as a trophy for 
the lieutenant, which had sickened the veteran.  He testified 
that thirty years later he saw a Vietnamese person and that 
brought back the memories of his Vietnam experiences.  He 
testified to being harassed at work such that he felt that he 
was going to kill a co-worker.  He added that to calm him he 
had been prescribed increasingly large doses of medication, 
causing him to be increasingly tired with resulting inability 
to concentrate at his job.  

He testified that he had lost many friends in service.  He 
testified that his division went over there as a whole, not 
as replacements, and his unit had trained together for a year 
in the United States before going to Vietnam together, so 
that he knew those that were killed.  He testified that in 
Vietnam his company of approximately 300 Americans had 
encountered a North Vietnamese division of approximately 
4,000 persons and were completely overrun, resulting in the 
loss of three-quarters of his unit, including many friends.  
He described an incident in which his best friend was blown 
up in Vietnam, so that only his legs remained, and he had to 
pick up the legs for them to be sent home.  He added that he 
himself suffered some shrapnel injuries and a back injury, 
and was lucky to have not been more severely injured.  

He described having panic attacks, including one on the day 
of the hearing, precipitated by his taking the wrong bus, 
being unaware of his whereabouts, and ending up on the east 
side of Manhattan near the Port Authority.  He testified to 
not driving sometimes because of drowsiness due to his 
medications.  He testified that he currently also suffered 
from anger and sudden outbursts of rage.  He also testified 
to having difficulty every night sleeping.  He reported 
current treatment by a private psychologist, Dr. Joerger, and 
attendance at VA group therapy twice per week.  He testified 
that currently everyday he got up in the morning with his 
wife, but when she went to work he stayed home and did very 
little the rest of the day, primarily spending time by 
himself and perhaps putting on the radio.  He added that he 
might try to do the dishes, but did very little household 
work, in part because his wife was afraid he might damage 
things.  He added that he watched television at night with 
his wife and watched the television news at night.  He added 
that he spent a lot of time in the woods, and felt 
comfortable with a weapon in his hand in the woods.  He added 
that he was not an avid hunter, though he liked to fish.  He 
testified that he did not have friends with whom he might 
spend time during the day, and did not spend time with groups 
except when asked to by his psychologist.  

He testified that his siblings lived a distance away and he 
had little personal contact with them.  He testified that his 
wifes brothers also lived some distance away, but that he 
got along with them when he spoke to them on the telephone.  
He testified that his children were grown, had been through 
college, lived at home with him and his wife, and worked.  He 
added that he was irritable and short tempered with his wife 
and children, though he was ashamed of this, and did not get 
along with his daughter even though she was a good person.  
He added that his wife had a better understanding of his 
problem and coped with it.  He explained that if she saw him 
self-isolating she knew to leave him alone.  He testified 
that he took medication every night to help fall asleep, but 
would still at times wake up in the early morning.  He 
estimated that he managed four to five hours of sleep per 
night, taking a nap at times during the day.  He testified 
that he had very bad nightmares, adding that on one occasion 
he attacked his wife while he was asleep.  


Analysis

The veteran contends that he is entitled to a schedular 
rating above the currently assigned 50 percent for his 
service-connected PTSD, based on a panoply of symptoms 
interfering with virtually all activities of daily life.  

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertions that his service-connected disability is more 
severe than is reflected in the rating assigned.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992) (Although the claim 
need not be conclusive, the statute [§ 5107] provides that 
[the claim] must be accompanied by evidence).  Once it has 
been determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the issue decided herein has been 
obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1996).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veterans PTSD is evaluated under 38 C.F.R. § 4.132, Code 
9411, effective prior to November 7, 1996; and, 38 C.F.R. 
§ 4.130, Code 9411, effective as of November 7, 1996.  The 
United States Court of Veterans Appeals (Court) has stated 
that where laws or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, unless Congress provides 
otherwise, the version of the law most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  The Board will consider the veterans entitlement to 
a higher rating for PTSD under both the old and new criteria.  

Under the old rating criteria, where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assigned.  Where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is assigned.  Where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or where 
demonstrably unable to obtain or maintain substantially 
gainful employment, a 100 percent rating is assigned.  
38 C.F.R. § 4.132, Code 9411, effective prior to November 7, 
1996.

While the examiner at a March 1997 VA PTSD examination for 
compensation purposes concluded that the veteran was coping 
reasonably well with his symptoms of PTSD, based largely on 
the veterans having managed to maintain employment by self-
isolating to the extent possible within the workplace, the 
Board observes that in fact the veterans capacity to cope in 
his workplace while he was still employed was questionable at 
best, with ill-controlled irritability and severe rage 
despite multiple medications including to control anxiety and 
anger.  Based on strong medical recommendations and his own 
realization that he could no longer cope with his work 
environment, with increasing confrontational events at work, 
both verbal and physical, the veteran took an early 
retirement from work, and apparently was fortunate to have 
been able to retire rather than being fired for his 
uncontrolled behavior due to PTSD prior to becoming eligible 
to retire.  The veteran was noted by treating psychologists 
and social workers to have a strong motivation toward 
improvement in his psychological condition, and to have 
strong family values and a work ethic which motivated him to 
remain in his employment despite increasingly insurmountable 
debilitating effects of his PTSD.  The Board will not here 
punish the veteran by assigning a lower rating because he 
strove to provide for his family and maintain employment by 
whatever means until such employment was no longer possible.  

A VA social worker in a June 1998 evaluation noted the 
veterans recent steady decline in functioning, becoming 
increasingly withdrawn and non-verbal in therapy sessions.  
The veteran has testified to having difficulties 
interrelating even with his own family, with increasing self-
isolation, difficulties well-supported by findings of 
treating psychologists.  In a January 1998 letter, a VA 
treating psychologist strongly expressed the veterans 
persistent symptoms of isolation and withdrawal, difficulty 
with authority, angry outbursts, depression, sleep 
disturbance and traumatic nightmares, intrusive thoughts, and 
hypervigilance.  These symptoms were noted to persist despite 
the veterans best efforts at treatment including with 
multiple medications.  The psychologist  noted that the 
medications themselves  contribute to the veterans 
unemployability.  The veteran also testified to the 
stupefying effects of the medications at the prescribed 
dosages.  

Based on the ample medical evidence of record and as 
supported by the veterans own testimony, the Board can only 
conclude that the veteran suffers from a 100 percent 
schedular disability due to PTSD.  The PTSD has so adversely 
affected the veterans interactive functioning as to result 
in virtual isolation from the community, with virtually all 
functional and social activities ceased due to a need for 
self-isolation, a loss of interest in activities due to 
depressive symptoms, and panic, anger, and rage precluding 
productive interaction.  The veterans disturbed thinking, 
including flashbacks and intrusive memories, panic, and 
explosions of aggressive energy, have resulted in a 
substantially profound retreat from functional mature 
behavior.  The multitude of identified symptoms of PTSD, 
including in particular those precluding productive 
interaction and necessitating self-isolation, and the 
medication required to treat his PTSD, together prevent 
productive action and render the veteran incapable of 
obtaining or retaining employment.  On each of these bases 
the veteran qualifies for a 100 percent rating for his PTSD.  
38 C.F.R. § 4.132, Code 9411, effective prior to November 7, 
1996.

Because a 100 percent schedular rating has been granted under 
the prior rating criteria for nervous condition (38 C.F.R. 
§ 4.132, Code 9411, effective prior to November 7, 1996), and 
a higher schedular rating cannot be granted, the veteran need 
not be considered for a higher schedular rating under the new 
schedular criteria for mental disorders.  


ORDER

A 100 percent schedular rating is granted for PTSD, subject 
to the law and regulations governing the payment of monetary 
awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
